Citation Nr: 1404556	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-47 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a right foot disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left foot disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from March 1981 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from January 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied the benefits sought.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file.

In April 2013, the Board remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his bilateral heel fractures are worse than currently rated.  He indicates he needs a cane to get around on a daily basis and that he experiences, pain, numbness, and cramping due to his bilateral heel fractures.

The Veteran was afforded a VA examination in September 2012 where the Veteran was diagnosed with bilateral heel fractures.  The Veteran testified that the examination did not adequately assess his disability.  He further testified that his bilateral heel fractures have worsened since his last VA examination.

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Additionally, the record indicates the Veteran reapplied for disability benefits with the Social Security Administration (SSA) in 2013.  VA must obtain his complete SSA record on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's Social Security Administration (SSA) records.   All efforts to obtain the records must be documented and a negative response must be requested if no records are available.

2.  Schedule the Veteran for a VA foot examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner.

The examiner must identify all current diagnoses of the feet and must fully describe all functional impairments of the Veteran's feet.

3.  Review the claim file to ensure that all of the foregoing development has been competed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



